FILED
                           NOT FOR PUBLICATION
                                                                           OCT 25 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


RACHEL BENSON,                                  No. 14-16909

              Plaintiff - Appellant,            D.C. No.2:13-cv-2201-PHX-LOA

 v.                                             MEMORANDUM*

ENERGY SOLUTIONS, INC.; LAW
OFFICE OF JAMES R. VAUGHN, P.C.;
TRS FINANCIAL CORPORATION;
VICTOR AND JANE DOE GILGAN;
ROBERT CONTI AND NIKAL CONTI,

             Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                Lawrence O. Anderson, Magistrate Judge, Presiding

                           Submitted October 17, 2016**
                             San Francisco, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes that this case is suitable for decision
without oral argument. See FED. R. APP. P. 34(a)(2).
Before: GRABER and MURGUIA, Circuit Judges, and BENNETT,*** Senior

District Judge.



       The district court dismissed plaintiff Rachel Benson’s suit on the ground

that the Rooker-Feldman doctrine deprived it of subject matter jurisdiction. We

hold that the Rooker-Feldman doctrine bars Benson from proceeding and affirm

that part of the district court’s judgment, but remand for the limited purpose of

dismissing Benson’s case without prejudice.

      In 2001, defendant Energy Solutions, Inc., filed the debt collection action

against Benson that is the genesis of the present dispute, in an Arizona state court.

The complaint alleged that Benson had failed to pay a debt on a contract she had

with an assignor for Energy Solutions. Although Benson was personally served

with the summons and complaint, she did not respond. Energy Solutions obtained

a default judgment. Five years later, Energy Solutions sought, and was

subsequently granted, a renewal of its judgment against Benson. Energy Solutions

obtained a second renewal of its judgment against Benson in 2011. By this time,

the amount owed stood at $4,729.15. In 2012, Energy Solutions sought a writ of



       ***
            The Honorable Mark W. Bennett, Senior United States District Judge for
the Northern District of Iowa, sitting by designation.
                                           2
garnishment for Benson’s Bank of America account, which the state court granted.

      Nearly a year later, and almost twelve years after default judgment was

entered against her, Benson filed her original complaint in this case against Energy

Solutions and the Law Office of James R. Vaughan, P.C. She sought, inter alia, to

vacate the Arizona state court’s default judgment against her. Benson amended her

complaint to add defendants. In her amended complaint, Benson, again sought,

inter alia, to have the Arizona state court default judgment against her vacated.

Defendants sought dismissal of the amended complaint on several grounds,

including that Benson’s action was barred by the Rooker-Feldman doctrine. The

district court agreed and dismissed Benson’s case.

      1. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal under the Rooker-Feldman doctrine. Carmona v.

Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010). The Rooker-Feldman doctrine

prevents federal district courts from exercising jurisdiction over cases brought by

“state-court losers” challenging “state-court judgments rendered before the district

court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (holding that the Rooker-Feldman doctrine barred the

plaintiff’s claim because alleged legal injuries arose from the “state court’s


                                           3
purportedly erroneous judgment” and the relief he sought “would require the

district court to determine that the state court’s decision was wrong and thus

void.”); Kougasian v. TMSL, Inc. 359 F.3d 1136, 1139 (9th Cir. 2004) (“If a

plaintiff brings a de facto appeal from a state court judgment, Rooker–Feldman

requires that the district court dismiss the suit for lack of subject matter

jurisdiction.”). Here, Benson seeks to vacate the Arizona state court’s default

judgment against her. Thus, the district court properly concluded that the

Rooker-Feldman doctrine barred Benson’s action because it is a forbidden de facto

appeal of the Arizona state court’s grant of default judgment against her. Indeed,

that is the relief she expressly seeks in her federal action. See Exxon Mobil Corp.,
544 U.S. at 284. Benson’s remaining claims are inextricably intertwined with the

forbidden appeal. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 n.16

(1983).

      2. The district court did not err in failing sua sponte to grant Benson leave

to amend her complaint for a second time. Where all of her claims were

inextricably intertwined with the Arizona court’s default judgment, they could not

be repleaded to avoid the Rooker-Feldman doctrine.

      3. Dismissals under the Rooker-Feldman doctrine are dismissals for lack of

subject matter jurisdiction. Kougasian, 359 F.3d at 1139. Consequently, they


                                            4
should be without prejudice, Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846,

847 (9th Cir. 1999) (order). Accordingly, we affirm in part and vacate in part the

judgment, and remand for the limited purpose of dismissing Benson’s case without

prejudice.

AFFIRMED in part; VACATED in part; REMANDED. Costs on appeal

awarded to Defendants.




                                         5